Citation Nr: 0433297	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for derangement of the 
left knee with degenerative changes, status postoperative 
total left knee replacement, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in relevant part, denied the 
veteran's claim for an increased rating for his service-
connected left knee disorder.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in June 2004 
it was remanded to the RO for further adjudication, which has 
since been accomplished.  The case is now before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's left knee disorder is currently manifested 
by full extension and limited flexion, with mild pain on 
motion and subjective complaints of weakness.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for derangement of the left knee with degenerative 
changes, status postoperative total left knee replacement,  
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Code 5055 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claims for VA benefits in this case after 
that date, in February 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in October 2001, in the statement of the case 
(SOC) issued in June 2003, in the supplemental statement of 
the case (SSOC) issued in July 2004, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claims; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment records, surgical reports, and 
medical statements, VA outpatient treatment notes and 
examination reports, including medical opinions regarding the 
severity of the veteran's left knee disorder, and several 
personal statements made by the veteran in support of his 
claim.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

A review of the evidence contained in the veteran's claims 
file reveals that he underwent a left knee total arthroplasty 
in January 2000 at St. John's Regional Medical Center.  
Follow-up examinations indicated satisfactory healing.  One 
year later, in January 2001, a clinic note from this source 
noted that the veteran had minimal effusion, with full 
extension and flexion to 100 degrees.  The veteran's knee was 
found to be stable.  The examiner rendered a diagnosis of 
status postoperative total knee arthroplasty.  The Board 
notes that the veteran was rated as 100 percent disabled as a 
result of this surgery for the one-year period following the 
procedure in January 2000, as will be explained below.  
Beginning March 1, 2001, his disability rating was set at 30 
percent.  He is seeking a rating in excess of the 30 percent 
assigned from March 2001 to the present.

Evidence relevant to the veteran's increased rating claim 
includes a clinic note from St. John's Regional Medical 
Center dated in April 2001.  At that time, the veteran 
reported that he was "getting along fairly well."  His 
range of motion was good, and he was walking over one mile 
per day.  Examination revealed no effusion, full extension, 
and flexion to 120 degrees.  The knee was stable.  The 
examiner rendered a diagnosis of status postoperative total 
knee arthroplasty.  The recommendation was for the veteran to 
continue with activities as tolerated, and to return for a 
follow-up in one year.

Also relevant is the report of a VA examination conducted in 
October 2001.  At that time, the veteran reported that he had 
experienced continuing pain in the calf and a loss of knee 
motion since the time of knee replacement surgery in January 
2000.  He also complained of some stiffness and occasional 
swelling and weakness.  The veteran reported that he took 
prescription drugs daily, and that he had periods of flare-
ups daily, lasting approximately 15 minutes.  He stated that 
his symptoms were aggravated by walking or turning wrong and 
alleviated by rest.  He reported "minimal" limitation of 
motion or functional impairment during these flare-ups.  He 
denied using a cane, brace or crutch.  He also denied 
experiencing any recurrent subluxation or other 
constitutional problems.  He also reported that he was unable 
to return to his previous position working at a national 
monument because he could not climb ladders or walk for long 
periods due to his knee.

On examination, there was a midline knee scar which was fully 
healed.  There was obvious abnormality of the left knee 
compared to the right.  There was mild tenderness over the 
medial cruciate ligament.  Range of motion testing showed 
extension to zero degrees and flexion to 90 degrees.  There 
was mild pain with flexion.  Strength was 5 out of 5.  There 
was significant atrophy of the quadriceps.  The medial 
cruciate ligament and lateral collateral ligament were 
intact, and Lachman's test was negative.  There was no 
tenderness to palpation of the patella.  The veteran could 
squat with minimal difficulty, and could walk on his toes and 
heels without any problems.  The veteran had a mild limp and 
antalgic gait.  The examiner rendered a diagnosis of status 
postoperative total knee replacement of the left with 
residual complications of lacking full flexion and still mild 
abnormalities with ambulation.

An April 2004 treatment record from Dr. D. B., an orthopedic 
surgeon in private practice, indicates that the veteran had 
some restriction of flexion of the left knee.  The examiner 
noted the veteran's limp on the right, but attributed this to 
the veteran's right hip problems, which had resulted in a 
total right hip arthroplasty in 1995.  X-rays of the 
veteran's left knee showed that the knee replacement was 
"satisfactory," with no apparent loosening or wear of the 
knee replacement.  The examiner noted that the veteran's 
primary problem was his right hip.  No diagnosis of any left 
knee disorder was rendered.

The veteran's derangement of the left knee with degenerative 
changes, status postoperative total left knee replacement, 
has been evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, 
pursuant to which the severity of knee replacement 
(prosthesis) is evaluated.  Under this code, a 100 percent 
rating is awarded for a period of one year following 
implantation of prosthesis.  Thereafter, a 60 percent rating 
is warranted if there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent.  38 C.F.R. § 4.71a, DC 5055 (2003).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2003) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 (2003) provides that consideration 
also be given to weakened movement, more movement than 
normal, and excess fatigability and incoordination.  In 
addition, when the disability involves arthritis, 38 C.F.R. § 
4.59 (2003) also contemplates consideration of painful motion 
as an important factor of disability and provides that 
evidence of painful motion should be carefully noted.

The Board observes that the veteran was properly assigned a 
100 percent rating under DC 5055 for the one-year period 
following his left knee replacement surgery on January 24, 
2000.  Effective March 1, 2001, he has been assigned a 30 
percent rating under this code.  Following a review of the 
evidence, the Board finds that a 30 percent rating is the 
proper rating for this disability, as the veteran does not 
meet the criteria for a higher, 60 percent rating under this 
code.  Specifically, there is no evidence of severe painful 
motion or weakness in the left knee joint.  While the veteran 
has complained of painful left knee motion, at the time of 
examination this was described by the examiner as only 
"mild" in nature, and only on flexion.  Similarly, while 
the veteran complained of "some weakness," examination 
revealed strength at 5 out of 5 in the left lower extremity 
with resisted knee flexion and extension.  Furthermore, while 
the veteran complained of daily periods of flare-ups, the 
examiner noted that these flare-ups did not last long, only 
caused "minimal" limitation of motion and functional 
impairment, and were alleviated by rest.  Therefore, in the 
absence of evidence of "severe painful motion or weakness" 
of the left knee, the Board finds that a rating in excess of 
30 percent under DC 5055 is not warranted.

The Board has considered whether the veteran is entitled to 
an intermediate rating between the 30 percent and the 60 
percent rating provided by DC 5055 under the provisions of 
other potentially applicable codes.  The Board notes that 
while DC 5256, pursuant to which the severity of knee 
ankylosis (complete bony fixation) is evaluated, allows for a 
rating in excess of 30 percent, the evidence does not show 
that the veteran's left knee is ankylosed.  Thus, a rating 
under this code is not warranted.

The Board also observes that DC 5257, pursuant to which the 
severity of recurrent subluxation or lateral instability is 
evaluated, and DC 5260, pursuant to which the severity of 
limitation of leg flexion is evaluated, each provide for a 
maximum 30 percent rating.  Thus, a higher rating cannot be 
assigned under either of these codes.

The Board has considered the application of DC 5261, pursuant 
to which the severity of the limitation of leg extension is 
evaluated, as this code allows for a rating of 40 percent 
when extension is limited to 30 degrees, and 60 percent when 
extension is  limited to 45 degrees.  However, as the 
evidence indicates that the veteran has consistently been 
found to exhibit full left leg extension to zero degrees, a 
higher evaluation of either 40 percent or 50 percent under 
this code is clearly not warranted. 

Finally, the Board has considered the application of DC 5003, 
pursuant to which the severity of degenerative joint disease 
is evaluated, in light of the diagnoses of degenerative joint 
disease of the veteran's left knee.  However, since this code 
provides that degenerative arthritis, established by x-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected, and, as discussed above, a rating in 
excess of 30 percent is not warranted under any of these 
codes, an increased rating under DC 5003 is not warranted.  
The Board has also considered the veteran's left knee 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  See DeLuca, supra.  However, 
such elements are not supported by adequate pathology such 
that would warrant a rating higher than that currently 
assigned.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for an increased rating under these circumstances.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for derangement of the left knee with 
degenerative changes, status postoperative total left knee 
replacement.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.
  



ORDER

A disability rating in excess of 30 percent for derangement 
of the left knee with degenerative changes, status 
postoperative total left knee replacement, is denied.




	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



